DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-11 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ning et al. (US 2016/0380136) in view of Lee et al. (US 2017/0358757).
Regarding claim 1, Ning et al discloses a light absorption layer (figs. 1A, 3A and 3C) comprising perovskite matrix and quantum dots dispersed in the matrix (see fig. 1A). Ning et al. teaches the perovskite matrix has a formula AMX3 with A is a combination of monovalent cations, M is a divalent metal cation, and X is a halogen anion (I, Br, Cl); or A2MX4 with A is a monovalent cation or combination of monovalent cations, M is a divalent metal cations and X is a halogen anion (e.g. I, Br, Cl, see [0009-0015], claims 6 and 12). The formula AMX3 of Ning et al. corresponds to the claimed formula (1) and A2MX4 of Ning et al. corresponds to claimed formula (2). Ning et al. discloses also discloses the light absorption layer has an intermediate-band, or interaction between the perovskite and the quantum dot (see [0089]). In addition, the recited “an intermediate band” is directed to the characteristic/property of the light absorption layer comprising the quantum dots and perovskite compound. Therefore, the light absorption layer of Ning et al. comprising all the structural limitations as the claimed light absorption layer  will also display the recited characteristic/property of having an intermediate band as claimed.  See MPEP 2112.
Ning et al. does not explicitly disclose the perovskite having formula AMX3 with A is a combination of monovalent cations to have a molar ratio of a minimum contained monovalent cation to a total monovalent cations ranging from 0.01 or more and 0.4 or less, or the perovskite having formula (2) as claimed.
Lee et al. teaches a perovskite compound having formula ABX3 with A represents monovalent cation, B represents divalent metal cations and X represents halogen ions, wherein a portion of A is substituted with A’at a ratio of 0.1% to 5%, or molar ratio of 0.001 to 0. 05 (see [0028-0029], [0034-0037], [0188-0192], [0199-0201]). In other words, Lee et al. teaches a perovskite compound represented by formula RMX3 (or AMX3) where R is two or more of monovalent cations (A and A’) with a molar ratio of a minimum contained monovalent cation (A’) to the total monovalent cations ranging from 0.001 to 0.05. Lee et al. also teaches a perovskite having a formula An-1BnXn+1; wherein n is an integer between 2 to 6, A is substituted with A’ at a ratio of 0.1% to 5%, and A and A’ are selected to be an organic monovalent cation, an inorganic monovalent cation, or a combination thereof (see [0028-0029], [0034-0037], [0188-0192], [0199-0201]). In other words, Lee et al. teaches a perovskite having formula (2) as claimed.
It would have been obvious to one skilled in the art at the time of the invention was made to have used the perovskite having formula RMX3 (or ABX3) having the molar ratio of a minimum contained monovalent cation to the total monovalent cations ranging from 0.001 to 0.05 as taught by Lee et al. in the light absorption layer of Ning et al., because Ning et al. explicitly suggests using the perovskite having the formula AMX3 with A is a combination of monovalent cations.  
Lee et al. discloses the x value in the range of 0.001 to 0.05, which is overlapping with the claimed range of 0.01 to 0.4. Modified Ning et al. does not explicitly teach the exact range of   0.01 to 0.4 for the molar ratio. However, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of 0.01 to 0.05 of the range 0.001 to 0.05 disclosed by Lee et al., because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Alternatively, it would have been obvious to one skilled in the art at the time the invention was made to modified the light absorption layer of Ning et al. by using the perovskite having formula An-1BnXn+1 as taught by Lee et al., or perovskite having the formula (2) as claimed, because such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 
Regarding claim 3, modified Ning et al. discloses a light absorption layer as in claim 1 above, wherein Ning et al. discloses the X is a chlorine anion (Cl), a bromine anion (Br) or iodine (I, see claim 1 above, or [0014] and claims 6 and 12 of Ning et al.), and Lee et al. also discloses X in formula (1) and formula (2) are independently a chlorine (Cl) anion, a bromine (Br) anion, or an iodine (I) anion (see  [0028-0029], [0034-0037], [0188-0192], [0199-0201] of Lee et al.).
Regarding claim 4, modified Ning et al. discloses a light absorption layer as in claim 1 above, wherein Ning et al. discloses the R (or A in formula AMX3) is one or more selected from an alkylammonium ion and a formamidinium ion, and one or more selected from K+, Rb+, and Cs+ (see [0010] and [0015] of Ning et al.); and Lee et al. also teaches the perovskite represent by the formula (1) as seen in claim 1 above and R (or A and A’) is selected from the group consisting of an alkylammonium ion and a formamidinium ion, and K+, Rb+, and Cs+ (see[0028-0029], [0034-0037], [0188-0192], [0199-0201] of Lee et al.). 
Regarding claim 5, modified Ning et al. discloses a light absorption layer as in claim 1 above, wherein Ning et al. discloses A (in formula A2MX4) is a combination of monovalent cations selected from K, Rb, Cs and primary, secondary, tertiary or quaternary organic ammonium compounds ([0010]), wherein the ammonium is methylammonium (or alkylammonium), ethylammonium (or alkylammonium) or formamidium ([0015]). In other words, Ning et al. discloses combining ammonium such as alkylammonium ion or a formamidinium ion, and K+, Rb+, or Cs+.  Lee et al. also discloses the perovskite having formula (2) as in claim 1 above, wherein R1 (e.g. A or A’) is an alkylammonium ion or a formamidinium ion (see [0028-0029], [0034-0037], [0188-0192], [0199-0201] of Lee et al.).
Regarding claim 6, modified Ning et al. discloses a light absorption layer as in claim 1 above, wherein Ning et al. discloses the M is Pb2+, Sn2+, or Ge2+ ([0012], claims 6 and 12 of Ning et al.), and Lee et al. also discloses M is Pb, Sn, or Ge (see [0028-0029], [0034-0037], [0188-0192], [0199-0201] of Lee et al.)
Regarding claim 7, modified Ning et al. discloses a light absorption layer as in claim 1 above, wherein Ning et al. discloses using the matrix having band gap greater than 1.5eV and quantum dots (or semiconductor particles) having a band gap ranging from 0.5eV to over 2 eV and preferably less than 1.3eV ([0118]). As such, Ning et al. teaches a band gap energy of the quantum dot (or particles) is more than 0.2eV (e.g. 0.5eV is more than 0.2eV) and is less than the band gap energy of the perovskite compound (e.g. less than 1.3 eV is less than greater than 1.5eV).
Regarding claims 8 and 22, modified Ning et al. discloses a light absorption layer as in claim 1 above, wherein Ning et al. discloses the semiconductor particles are present in the perovskite matrix material in a volume ratio of about 0.001% to about 80%, and a range from about 0.1% to about 50% is preferred depending on the application at hand for the composite ([0119]). Ning et al. also teaches a volume percentage of the quantum dots reaching over about 70% for the purposes of integration into a photovoltaic device ([0092]). It is noted that photovoltaic device is a device that absorbs light and requires to have a light absorption layer.
Ning et al. does not explicitly disclose a content ratio of the quantum dot with respect to a total content of the perovskite compound and the quantum dot is 7.5% by mass or more or 40% by mass or less.
However, it would have been obvious to one skilled in the art at the time of the invention was made to have used a content ratio of the quantum dot with respect to a total content of the perovskite compound and the quantum dot of more than 7.5% or 40% or less by mass to achieve a volume percentage of quantum dots reaching over about 70% for the purpose of integration into a photovoltaic device as explicitly suggested by Ning et al.
Regarding claim 9, modified Ning et al. discloses a light absorption layer as in claim 1 above, wherein Ning et al. discloses the matrix band gap ranges from 1.4 eV to over 2eV and the quantum dot (or particle) band gap range from 0.5 eV to over 2eV, wherein a quantum tuned PbS particles with <1eV bandgap embedded in a perovskite matrix with 1.6eV ([0118]). As such, a difference between the band gap energy of the perovskite compound and the band gap energy of the quantum dot is 0.2 eV or more (1.6eV-0.5eV = 1.1eV which is more than 0.2eV) and 2.0 eV or less. (<1eV is less than 2.0eV, or within the range of 2.0eV or less).
Regarding claims 10-11, modified Ning et al. discloses a light absorption layer as in claim 1 above, wherein Ning et al. discloses the quantum dot including metal oxide, a metal chalcogenide containing Pb element such as PbS, PbSe, PbTe, PbSSe ([0016]). 
Regarding claim 23, modified Ning et al. discloses all the structural limitation of the claimed light absorption layer, the light absorption layer of modified Ning et al. will display the characteristic of having an intermediate band. See MPEP 2112. In addition, Ning et al. teaches there is a transfer of carriers from the perovskite to the nanocrystal (or the quantum dots, see [0089]). In other words, Ning et al. teaches there is an intermediate band in the layer comprising the perovskite matrix and quantum dots dispersed in the matrix to allow the carriers (or charges) to be transferred.
Regarding claim 24, modified Ning et al. discloses a light absorption layer as in claim 1 above, wherein Lee et al. discloses the minimum contained monovalent cation (or A’) is selected to be K, Rb, Cs (see [0034-0037], [0188-0192], [0199-0201] of Lee et al.).
Alternatively, claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over modified Ning et al. (US 2016/0380136) as applied to claim 1 above, in view of Pan et al. (US 2013/0214249).
Regarding claims 8 and 22, Ning et al. discloses a light absorption layer as in claim 1 above, wherein Ning et al. discloses the semiconductor particles are present in the perovskite matrix material in a volume ratio of about 0.001% to about 80%, and a range from about 0.1% to about 50% is preferred depending on the application at hand for the composite ([0119]). Ning et al. also teaches a volume percentage of the quantum dots reaching over about 70% for the purposes of integration into a photovoltaic device ([0092]). It is noted that photovoltaic device is a device that absorbs light and requires to have a light absorption layer.
Ning et al. does not explicitly disclose a content ratio of the quantum dot with respect to a total content of the perovskite compound and the quantum dot is 7.5% by mass or more or 40% by mass or less.
Pan et al. discloses the concentration of the quantum dots in a host is adjusted so that it works as hole trap or electron trap, and from 0.5 to 20 vo.% ([0031], [0123], claim 29); and 0.5 to 30 wt%, preferably 1-20 wt%, and most preferably from 5-15 wt% to work as a hole trap ([0190], claim 35). Pan et al. uses 10 wt% in the example (see example 3).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the light absorption layer of Ning et al. by using the quantum dots in the matrix (or the host) to have a content of 0.5 to 30 wt% such as 10 wt% to work as a hole trap as taught by Pan et al., because Pan et al. teaches the content of the quantum dots is adjusted from 0.5 to 20 vol.% so that it, e.g. the quantum dots, works as hole trap or electron trap; and Ning et al. explicitly suggests the quantum dots (or the semiconductor particles) are present in the perovskite matrix material in a volume ratio of about 0.001% to about 80%, and a range from about 0.1% to about 50% is preferred depending on the application at hand for the composite ([0119]), a volume percentage of the quantum dots reaching over about 70% for the purposes of integration into a photovoltaic device ([0092]). It is noted that 0.5 to 20 vo.% taught by Pan et al. is right within the ranges suggested by Ning et al.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-11 and 22-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11/133,428. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of U.S. Patent No. 11/133,428 also recite a light absorption layer comprising quantum dots dispersed in a matrix of one or more perovskite compound (see claim 1), wherein the perovskite compound is selected from a compound represented by formula (1) and (2) (see claim 2) as recited in claims 1, 3-11 and 21-22 of the instant application. Claims 1-14 of U.S. Patent No. 11/133,428 recite all the structural limitations of the claimed invention, the light absorption layer of claims 1-14 of U.S. Patent No. 11/133,428 will display the same characteristic/property of an intermediate band as claimed. See MPEP 2112.
Claims 1, 3-11 and 22-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-15 of copending Application No. 16/617,996. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3-15 of copending Application No. 16/617,996 also recite a light absorption layer comprising quantum dot dispersed in perovskite compound (see claim 1), wherein the perovskite compound is selected from a compound represented by formula (1) and (2) (see claim 3) as recited in claims 1-11 of the instant application. Claims 1 and 3-15 of copending Application No. 16/617,996 recite all the structural limitations of the claimed invention, the light absorption layer of claims 1 and 3-15 of copending Application No. 16/617,996 will display the same characteristic/property of an intermediate band as claimed. See MPEP 2112.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-11 and 22-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Prior art rejection:
Applicant argues that Ning does not disclose the claimed perovskite. However, Applicant’s argument is moot in view of the new ground of rejection. See the rejection above.
Double Patenting rejections:
Applicant argues that the Double Patenting rejection should be withdrawn because the formula (1) and formula (2) of the ‘428 patent, ‘996 application are structural different. The examiner replies that formula (1) and formula (2) of the ‘428 patent and ‘996 application are the same as the claimed (see the formulas).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726


/THANH TRUC TRINH/Primary Examiner, Art Unit 1726